Citation Nr: 1724831	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployabililty (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran filed a Notice of Disagreement (NOD) in October 2013 and a Statement of the Case (SOC) was issued in March 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in March 2014. Thus, the Veteran perfected a timely appeal of the issues.

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in February 2016, at which time the claim was remanded for additional development. The RO completed all requested development but denied the benefit sought on appeal. As such this matter is properly returned to the Board for appellate consideration.

The Board would note that the issue of a bilateral foot condition claimed as pes planus is no longer part of the current appeal. Service connection for bilateral pes planus, evaluated as 50 percent disabling, was granted in a November 2016 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.




FINDINGS OF FACT

1. The Veteran is unable to work due to non-service-connected conditions. 

2. The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his education and occupational experiences.


CONCLUSION OF LAW

The criteria for the assignment of TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Although the record does not appear to contain a notification letter specifically addressing the Veteran's TDIU claim, the Veteran submitted a VA 21-526EZ in July 2013 which contained information about the requirements for substantiating a TDIU claim. The Veteran further submitted a VA 21-8940 in July 2013. There is no indication that the Veteran was unaware of what was needed for claim substantiation. The issue was also readjudicated in a March 2014 statement of the case. Thus, VA's duty to notify has been satisfied and any defect in notice is not prejudicial. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Veteran's service treatment records, post-service private and VA treatment records and Social Security Administration (SSA) records have been associated with the claims file. The Veteran underwent VA examinations in March 2013, May 2013, August 2013, October 2016, and January 2017. 

The February 2016 remand directed the AOJ to obtain a copy of any SSA records pertaining to consideration of the Veteran's application for Social Security disability benefits and copies of any medical records considered in making a decision on that application. Those records were obtained by the AOJ in July 2016. The AOJ was also instructed to obtain any necessary releases from the Veteran to secure treatment records from private medical provider Dr. C.M. To date, those releases have not been provided by the Veteran. The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993). The Board finds that the lack of this information is not due to any inaction by the Board or the AOJ. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


II. TDIU

Legal Criteria

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).



Factual Background  

A January 2012 VA audio examination stated that the Veteran's hearing loss impacted his ability to work. The examiner described the impact in the Veteran's own words by stating that the Veteran had indicated he constantly asked customers to repeat themselves and misunderstood a lot of what was said to him. See January 2012 VA Examination Report.

VAMC treatment records showed that the Veteran had trouble falling asleep, resulting in him being sleepy in the morning. Additionally, it was noted that the Veteran felt his hearing issues possibly caused him to not be promoted at work. It was indicated that the Veteran subsequently got hearing aids and that they made a significant difference. However, these records did not show that the Veteran was unable to maintain gainful employment. See February 2012 VAMC treatment records.

In a June 2012 VA examination for the Veteran's dysthymic disorder, the VA examiner noted that the condition caused occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran was noted to be generally functioning satisfactorily with normal routine behavior, self-care, and conversation. See June 2012 VA Examination Report.

A March 2013 VA examination for the Veteran's bilateral pes planus concluded that the condition did not impair the Veteran's ability to participate in sedentary and physical activities of work. See March 2013 VA Examination Report. 

In July 2013, the Veteran submitted an Application for Increase Compensation Based on Unemployability. The Veteran stated that he last worked in December 2012 doing outside sales for a company called Muskogee Phoenix. He stated that he left this job because of his disability and that he had not attempted to obtain employment since that time. The Veteran indicated that he completed high school. The Veteran further asserted that his memory was becoming worse every year and that he had a hard time maintaining work relationships and functioning in a work setting. He stated that he had a hard time adapting to stress and had not been able to keep a job for more than two years. He indicated that was only getting around two hours of sleep each night and was depressed most of the time. 
 
In February 2014, the Veteran's last employer, Muskogee Phoenix submitted employment information which stated that the Veteran worked in sales there from August 2010 to November 2012 and that he resigned to take another position. See VA 21-4192 Request for Employment Information in Connection with a Claim for Disability.

The Veteran testified before the undersigned VLJ in December 2015. At that hearing, as evidence of the Veteran's unemployability, the Veteran's representative cited the August 2013 audio examination which indicated that the Veteran's bilateral hearing loss and tinnitus affected his employment, as well as the June 2012 VA examination which stated that the Veteran's dysthymic disorder interfered with employment. See December 2015 Hearing Transcript.

The Veteran testified that he resigned from his position with Muskogee Phoenix. The Veteran told his employer he was resigning to take another position because he did not want to tell them about his service-connected disabilities. The Veteran stated that he had been reprimanded for his performance at work approximately three times and that he had been told he would be terminated if he was given another reprimand. The Veteran testified that he thought it better to resign than to be terminated from his position. The Veteran told the VLJ that he did attempt to find other employment but was not hired. It was the Veteran's opinion that he was not hired elsewhere because of negative references from his supervisors at Muskogee Phoenix; however, he had no evidence that he was not hired elsewhere for that reason. Id.

The Veteran further testified that he worked for approximately ten years in the copier business at five to six companies. He stated that it became increasingly difficult for him to stay focused because he was tired from his insomnia, depression, and irritability associated with his disabilities. He also stated that he cannot take a job where he has to be on his feet for a long period of time. Id.  

An October 2016 VA examination for the Veteran's bilateral pes planus indicated that the Veteran's condition impacted his ability to perform occupational tasks in that he was subject to limited weight-bearing and could not walk or stand for more than 20-30 minutes without rest. See October 2016 VA Examination Report. 

SSA records indicate that the Veteran filed his initial claim for disability benefits in May 2013. In that claim the Veteran listed the following conditions: arthritis, neuropathy of the legs, COPD, jaw pain, hearing, foot problems, diabetes, and degenerative disc disease. The SSA determined that the Veteran had the following medically determinable impairments: osteoarthritis and allied disorders and chronic obstructive pulmonary disease (COPD), both of which were determined to be severe. It was determined that the Veteran demonstrated the maximum sustained work capability for sedentary work. The Veteran was found to be disabled for SSA purposes. See SSA Disability Determination Explanation.

Analysis

The Veteran is service-connected for dysthymic disorder which is rated as 70 percent disabling; temporomandibular joint disorder rated as 40 percent disabling; tinnitus rated as 10 percent disabling; and bilateral pes planus rated as 50 percent disabling.  The Veteran has a combined evaluation of 90 percent.  The Veteran's disability ratings meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is whether the he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, singularly or collectively. 

The Veteran is no longer employed and he submitted his claim for entitlement to a TDIU in July 2013. His main assertion is that his service-connected disabilities prevent him from securing and keeping substantially gainful employment. 

The Board finds that the record does not persuasively show that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful employment consistent with his education and occupational experiences. The Board recognizes that the Veteran has not worked on a consistent basis since December 2012. The record indicates that while the Veteran's service-connected disabilities result in some work limitations, they would not preclude work entirely. The record evidence shows these discrete disabilities, to include dysthymic disorder, temporomandibular joint disorder, bilateral pes planus, tinnitus, and hearing loss, in and of themselves, do not render the Veteran unemployable. In this regard, the overall evidence illustrates that his service-connected disabilities have not been limiting factors, and that he was nonetheless capable of performing the mental and physical acts consistent with his past occupations. Similarly, according to his previous employer, the Veteran worked full-time in sales until he voluntarily resigned, and not due to any disability.

The Board notes that the Veteran receives Social Security disability benefits and was granted these benefits in part based upon his diagnoses of osteoarthritis and COPD. While the Board is sensitive to the limitations and difficulties that these conditions might place upon the Veteran, the Board would note that neither of these conditions is service-connected. The Board finds that the Veteran's inability to work is based upon his non-service connected osteoarthritis and COPD. As stated above, TDIU cannot be granted based upon any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016)

In summary, the evidence of record does not persuasively show that the Veteran is unable to maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities is denied. See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107.

							(CONTINUED ON NEXT PAGE) 



ORDER

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


